Exhibit 10.7

Fourth Amendment to Research and Development Agreement

This Fourth Amendment to Research and Development Agreement (this “Fourth
Amendment”) is made as of March __, 2019 and effective on October 5, 2018 (the
“Fourth Amendment Effective Date”), by and among THE UNIVERSITY OF TEXAS M. D.
ANDERSON CANCER CENTER (“UTMDACC”), a member institution of THE UNIVERSITY OF
TEXAS SYSTEM (“SYSTEM”), ZIOPHARM ONCOLOGY, INC., a Delaware corporation
(“ZIOPHARM”), and PRECIGEN, INC. (“PRECIGEN”) (as assignee of INTREXON
CORPORATION (“INTREXON”)).

WHEREAS, UTMDACC, ZIOPHARM and PRECIGEN are parties to that certain Research and
Development Agreement, dated August 17, 2015, as previously amended (the “MDACC
Research Agreement”); and

WHEREAS, ZIOPHARM, INTREXON, and PRECIGEN entered into that certain Exclusive
License Agreement, dated October 5, 2018 (the “Exclusive License Agreement”),
and Section 3.2(a) of the Exclusive License Agreement requires PRECIGEN and
INTREXON to use diligent good faith efforts to amend the MDACC Research
Agreement or otherwise make such arrangements as are reasonably necessary to
ensure that the full benefit of all future contractual rights under the MDACC
Research Agreement vest in ZIOPHARM and to secure future rights for ZIOPHARM
equivalent to those it would enjoy from having the MDACC Research Agreement
assigned to it as of the Effective Date of the Exclusive License Agreement; and

WHEREAS, UTMDACC, ZIOPHARM and PRECIGEN now wish to amend the MDACC Research
Agreement pursuant to Section 3.2(a) of the Exclusive License Agreement such
that future rights accrue to ZIOPHARM.

NOW, THEREFORE, in consideration of the foregoing premises and of other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as of the Fourth Amendment Effective Date as
follows:

1. The last sentence of the introductory paragraph is hereby deleted and
replaced with the following:

ZIOPHARM is referenced herein as the “LICENSEE” for rights accruing on and after
October 5, 2018 under the MDACC Research Agreement as amended and with
exceptions as below. Notwithstanding the forgoing, nothing in this Fourth
Amendment alters the rights between the parties with respect to the Exclusive
License Agreement that accrued prior to the Fourth Amendment Effective Date.

2. The first sentence of Sections 3.1(B)(2) of the MDACC Research Agreement is
hereby replaced with the following:

(2) ZIOPHARM shall have two (2) members of the JSC and UTMDACC shall have one
(1) member.



--------------------------------------------------------------------------------

3. Notwithstanding the amendments herein, the “LICENSEE” in Section 3.5 of the
MDACC Research Agreement shall refer to (a) “PRECIGEN” with respect to STUDY
DATA (including JOINT STUDY DATA) generated during or from the CD33 CAR CLINICAL
TRIAL; (b) “PRECIGEN” and “ZIOPHARM” with respect to STUDY DATA (including JOINT
STUDY DATA) and STUDY SPECIMENS generated under any research study performed in
furtherance of a RESEARCH PROGRAM prior to the Fourth Amendment Effective Date,
including but not limited to Sleeping Beauty transposon/transposase system (but
excluding the CD33 CAR CLINICAL TRIAL); and (c) “ZIOPHARM” with respect to STUDY
DATA (including JOINT STUDY DATA) and STUDY SPECIMENS generated under any
research study performed in furtherance of a RESEARCH PROGRAM on or after the
Fourth Amendment Effective Date (but excluding the CD33 CAR CLINICAL TRIAL).

4. Section 6.1 of the MDACC Research Agreement is hereby replaced with the
following:

6.1 OWNERSHIP OF INVENTIONS. All discoveries and inventions, whether or not
patentable, that are conceived or reduced to practice in the performance of any
of the DEVELOPMENT PLANS under this AGREEMENT, together with all intellectual
property rights therein, shall be deemed “INVENTIONS.” UTMDACC shall solely own
all INVENTIONS solely made by employees, other agents and consultants of UTMDACC
(the “UTMDACC PERSONNEL”), other than any STUDY-PRODUCT INVENTIONS. PRECIGEN
shall solely own all INVENTIONS solely made by employees, other agents and
consultants of either or both PRECIGEN AND ZIOPHARM, that are conceived or
reduced to practice prior to the Fourth Amendment Effective Date, and all
STUDY-PRODUCT INVENTIONS related to or arising from CD33 CAR clinical trial
regardless of the inventorship (the “LICENSEE PERSONNEL”). ZIOPHARM shall solely
own all INVENTIONS solely made by employees, other agents and consultants of
ZIOPHARM, that are conceived or reduced to practice on or after the Fourth
Amendment Effective Date; regardless of the inventorship and all other
STUDY-PRODUCT INVENTIONS. For clarity, any VISITING SCIENTIST shall be deemed an
employee of LICENSEE and not UTMDACC for the purpose of determining the
inventorship and ownership of any INVENTIONS. UTMDACC and PRECIGEN shall jointly
own all INVENTIONS made jointly by LICENSEE PERSONNEL and UTMDACC PERSONNEL
prior to the Fourth Amendment Effective Date other than any STUDY PRODUCT
INVENTIONS and UTMDACC and ZIOPHARM shall jointly own all INVENTIONS made
jointly by LICENSEE PERSONNEL and UTMDACC PERSONNEL on or after the Fourth
Amendment Effective Date other than any STUDY PRODUCT INVENTIONS, with each of
UTMDACC on the one hand and PRECIGEN and ZIOPHARM, respectively, on the other
hand owning an undivided interest in and to such joint INVENTIONS, with the
right to practice and exploit such INVENTIONS without the duty of accounting or
seeking consent from the other. Notwithstanding anything to the contrary in this
Agreement, LICENSEE shall at all times retain all rights and interest in the
LICENSEE MATERIALS. “STUDY PRODUCT INVENTIONS” means all INVENTIONS made by a
party or the parties jointly in the course of the conduct of any CLINICAL TRIAL
and that related to the composition or formulation of, or the method of making,
using or administering or studying, a STUDY PRODUCT.

5. Sections 6.2-6.7 of the MDACC Research Agreement are subject to Section 6.1
of the MDACC Research Agreement as amended herein and all references to
“PRECIGEN” within Sections 6.2-6.7 are hereby either retained or replaced with
“ZIOPHARM,” subject to the ownership provisions in Section 6.1 as amended
herein.



--------------------------------------------------------------------------------

6. Section 17.4 of the MDACC Research Agreement is hereby replaced with the
following:

17.4 LICENSEE ACTIONS. In the event this AGREEMENT calls for the decisions,
consent, or approval or other action of the LICENSEE, such action shall be taken
by ZIOPHARM, unless such decision, consent, or approval increases the
obligations of PRECIGEN under this AGREEMENT or negatively effects any rights of
PRECIGEN that have accrued prior to the Fourth Amendment Effective Date, in
which case such action shall be taken in accordance with the consensus position
of both PRECIGEN and ZIOPHARM, which position shall take into account the
obligations of each party under the LICENSE AGREEMENT as well as any other
contractual arrangements to which PRECIGEN and ZIOPHARM are party.

7. Section 17.8 of the MDACC Research Agreement is hereby replaced with the
following:

17.8 AMENDMENTS. Amendments or changes to this AGREEMENT shall be valid and
binding only if in writing and signed by duly authorized representatives of
LICENSEE and UTMDACC, provided, however, that no amendment or change to this
AGREEMENT may increase the obligations of PRECIGEN under this AGREEMENT or
effect any rights of PRECIGEN that have accrued prior to the Fourth Amendment
Effective Date without PRECIGEN’s prior written consent. For clarity, LICENSEE
and UTMDACC may elect to terminate this AGREEMENT without the prior written
consent of PRECIGEN.

8. AMENDMENT #1 to RESEARCH AND DEVELOPMENT AGREEMENT (“AMENDMENT #1”) is hereby
replaced with the following:

Notwithstanding Sections 6.1 and 6.3 of the AGREEMENT, for any NEW RESEARCH
PROGRAM wholly funded by ZIOPHARM on or after the Fourth Amendment Effective
Date, ZIOPHARM shall solely own all INVENTIONS solely or jointly made by
employees, other agents and consultants of UTMDACC that are conceived or reduced
to practice in the performance of any of the attached Research Work Plan(s). All
such INVENTIONS are hereby assigned to ZIOPHARM. For any NEW RESEARCH PROGRAM
that is not wholly funded by ZIOPHARM, Sections 6.1 and 6.3 shall remain in
effect with respect to such NEW RESEARCH PROGRAM. Each Research Work Plan will
identify the specific ownership rights of the parties in INVENTIONS as set forth
in this AMENDMENT #1.

9. This Fourth Amendment amends the terms of the MDACC Research Agreement and
Amendment #1 as expressly provided above, and the MDACC Research Agreement, as
so amended and including all of its other terms and provisions that are not
amended, remains in full force and effect. For clarity, this Fourth Amendment
does not affect any rights or obligations of any party under the MDACC Research
Agreement that have accrued before the Fourth Amendment Effective Date.
Notwithstanding anything to the contrary, ZIOPHARM shall release PRECIGEN from
any and all duties, claims, obligations and liabilities under the



--------------------------------------------------------------------------------

MDACC Research Agreement that accrue on or after the Fourth Amendment Effective
Date (other than with respect to any duties, claims, obligations and liabilities
associated with any rights retained by PRECIGEN under this MDACC Research
Agreement).

10. Capitalized terms used but not defined herein shall have the meanings set
forth in the MDACC Research Agreement. The validity, performance, construction,
and effect of this Fourth Amendment shall be governed by and construed under the
substantive laws of the State of New York, without regard to conflicts of law
rules that would cause the application of the laws of another jurisdiction. This
Fourth Amendment may be executed in counterparts, all of which taken together
shall be regarded as one and the same instrument.

{Signature page follows}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

The University of Texas M.D. Anderson Cancer Center By:   /s/ Ben Melson

Name:   Bel Melson Title:   SVP, CFO Ziopharm Oncology, Inc.

By:   /s/ Robert Hadfield

Name:   Robert Hadfield Title:   EVP, General Counsel, CCO Precigen, Inc.

By:   /s/ Don Lehr

Name:   Don Lehr Title:   Vice President and Director